Citation Nr: 0126565	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether service connection is warranted.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1943 and from April 1945 to May 1946.  He was a 
prisoner of war (POW) from May 1942 to January 1943.  He died 
in August 1980.  During his lifetime, service connection was 
not in effect for any disabilities.  The appellant is the 
widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  In an unappealed January 1999 decision, the Board denied 
a claim of entitlement to service connection for the cause of 
the veteran's death.    

2.  Evidence submitted since the Board's January 1999 
decision is not cumulative and it does bear directly and 
substantially upon the specific matter under consideration 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for the cause of the veteran's death.   

3.  The veteran died on August [redacted], 1980; the cause of the 
veteran's death as shown on the death certificate was 
pulmonary tuberculosis.    

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

5.  Pulmonary tuberculosis was not present in service or to a 
compensable degree within three years from service 
separation.  

6.   The evidence is against a finding that pulmonary 
tuberculosis was related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's final January 1999 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).

2.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Diseases Specific as to Former Prisoners of War

If a veteran is a former prisoner of war, and as such, was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied: Avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency, psychosis, any of 
the anxiety states, dysthymic disorder (or depressive 
neurosis), organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes.  38 C.F.R. § 3.309(c).  For 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  Id.   

Service connection-cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  In order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a service-connected disability was either the principal 
or a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001). 

Service connection-Tobacco-related claims

A precedential opinion by the VA General Counsel determined 
that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(1993).  Another precedential opinion by the VA General 
Counsel indicated, in essence, that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), if a veteran's nicotine dependence, which arose 
in service, and resulting tobacco use may be considered the 
proximate cause of the disability or death which is the basis 
of the claim.  VAOPGCPREC 19-97 (1997). 

The Transportation Equity Act for the 21st Century, dated 
June 9, 1998, amended 38 U.S.C. §§ 1110 and 1131 to prohibit 
the payment of VA compensation for a disability resulting 
from the use of tobacco products.  The Internal Revenue 
Service Restructuring and Reform Act, dated July 22, 1988, 
struck out the provision in the Transportation Equity Act for 
the 21st Century which prohibited payment of compensation to 
veterans for disability which is a result of tobacco 
products, and added 38 U.S.C. § 1103, which prohibits service 
connection of death or disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable only to claims filed 
after June 9, 1998.

In the present case, the appellant filed the claim for 
entitlement to service connection for the cause of the 
veteran's death based upon the theory that the veteran's 
tobacco use during service contributed to the veteran's death 
after June 9, 1998.  Thus, 38 U.S.C.A. § 1103 is applicable. 

Finality/new and material evidence

In general, prior unappealed Board decisions are final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has also changed, 
but only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A May 1946 service discharge examination of the lungs was 
negative.  Chest X-ray examination was also negative.  No 
significant diseases, wounds or injuries were noted on the 
examination report.  The examination report indicates that 
the veteran, at the present time, was not disabled or 
suffering from any wound, injury or disease whether or not 
incurred in service. 

A May 1946 Affidavit for Philippine Army Personnel reveals 
that the veteran stated that he had no wounds or illnesses 
incurred since December 1941.  

A death certificate indicates that the veteran died on August 
[redacted], 1980.  The death certificate states that the disease 
directly leading to the veteran's death was pulmonary 
tuberculosis.  

In a June 1998 statement, the appellant asserted that while 
pulmonary tuberculosis was the cause of the veteran's death, 
an underlying cause of death was ischemic heart disease.  The 
appellant noted that the veteran was a prisoner of war for 
approximately 8 months.  The appellant contended that while 
the veteran was in captivity, he suffered from avitaminosis, 
malnutrition, pellagra, and beriberi heart disease, among 
other things, that eventually led to pulmonary tuberculosis.  

The evidence submitted since the January 1999 decision is as 
follows:

In an October 1998 medical certification, Dr. T.N., a 
physician-surgeon, indicated that he had reviewed the death 
certificate of the veteran.  Dr. T.N. noted that he obtained 
the veteran's medical history from the appellant.  Dr. T.N. 
stated that as per the appellant, the veteran had been 
smoking heavily since he was a POW because of the mental 
torture while in captivity and after the war.  

Dr. T.N. related that the veteran was starved during his 
confinement at the concentration camp and he had been treated 
for a long time for some kind of heart disease which was 
inadvertently omitted from his death certificate.  Dr. T.N. 
opined that since POW's were deprived of nutrients, 
especially B complex vitamins and thiamin, they became prone 
to beriberi and beriberi heart disease, which almost all 
POW's suffered from.  Dr. T.N. concluded from the veteran's 
history of chronic smoking, being treated for heart disease, 
and being malnourished during the war, that the veteran also 
had some heart condition such as congestive heart failure 
secondary to beriberi due to malnutrition during the war.  

Dr. T.N. wrote that since tuberculosis had been very common 
among Filipinos and the malnourished, there was a direct 
relationship between the veteran's POW captivity, his 
pulmonary tuberculosis, and his heart problem.  Dr. T.N. 
indicated that the heart condition should have been added as 
another complicating factor of his death on the death 
certificate.  

In an April 1999 joint affidavit, the veteran's service 
comrades stated that they served with the veteran and were 
POW's with him.  They stated that while in captivity, they 
observed that the veteran suffered from sickness such as 
malaria, dysentery, weak body, dyspnea, swelling of the feet, 
legs and ankle joints, and shortness of breath.  They 
indicated that the veteran was very weak during captivity.  

In a May 1999 joint affidavit, the veteran's family and 
friends stated that they had known the veteran for a long 
time and the veteran was a heavy smoker.  They indicated that 
the veteran smoked no less than three packs a day and he also 
drank.  They stated that the veteran was treated for weak 
lung, dyspnea, and heart sickness.  They indicated that he 
had afternoon and evening fever, he could not walk 
continuously for 10 meters, and he used to stop with 
shortness of breath.  
 
In May 2001, the Board referred the case to a medical expert 
for an opinion as to the following questions:  What was the 
likelihood that the pulmonary tuberculosis was incurred as a 
result of the veteran's POW captivity or other incident of 
service?  What other disabilities, if any, may be considered 
as causing or contributing to the veteran's death; and what 
was the likelihood that any other disability was incurred as 
a result of the veteran's POW captivity or other incident in 
service?  

In a May 2001 medical opinion, Dr. C.K.A., the Chief of 
Infectious Disease Service at a VA medical center, indicated 
that he reviewed the material supplied on the veteran.  Dr. 
C.K.A. stated that thirty-four years lapsed between the time 
of the veteran's POW captivity and his death from pulmonary 
tuberculosis as reported on the veteran's death certificate 
dated August [redacted], 1980.  

Dr. C.K.A. pointed out that a chest X-ray at the time of the 
veteran's separation from service in 1946 showed no evidence 
of disease.  The doctor reasoned that since active 
tuberculosis kills within months to a few years, it was 
reasonable to assume that the veteran developed active 
disease in the Philippines many years after discharge from 
service.  In support of his opinion, Dr. C.K.A. noted that 
tuberculosis had long been a major medical problem in the 
Philippines.  He stated that even today, the Philippines 
ranked fourth in the world in a number of active cases.  Dr. 
C.K.A. indicated that POW's were at increased risk for a 
number of medical problems during captivity because of 
starvation, crowding, unsanitary conditions, and lack of 
medical care.  He stated that once they were liberated from 
captivity and restored to a normal environment, the risk of 
infection returned to normal.  

Dr. C.K.A. stated that cigarette smoking caused chronic 
bronchitis and emphysema, which increased the likelihood of 
developing active pulmonary tuberculosis.  He stated that if 
the history of smoking was correct, and if the diagnosis of 
emphysema could be corroborated, then it was likely that 
emphysema contributed to the veteran's death from presumed 
tuberculosis.  Dr. C.K.A. stated that if the veteran's death 
was from tuberculosis, then underlying heart disease, while a 
significant co-morbid condition, did not contribute to his 
death.  Dr. C.K.A. concluded that the veteran's pulmonary 
tuberculosis was not related to his POW status.  Dr. C.K.A. 
indicated that it was likely that the veteran acquired 
infection in the Philippines and developed active disease 
many years after discharge from service.  Dr. C.K.A. also 
opined that if it could be corroborated that the veteran had 
a history of smoking and that he had developed emphysema, 
then it was likely that the emphysema contributed to the 
veteran's death.

Analysis

I.  Initial Matters: Duty to Assist

VA fulfilled its duty to notify the appellant of the 
necessary information and evidence needed to substantiate her 
claim.  In March 1997, soon after the appellant had filed her 
original claim for service connection for the cause of the 
veteran's death, the RO informed her that in order to be 
entitled to Dependency and Indemnity CompensationIn 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. (DIC), it 
must be shown that a disability of service origin resulted 
directly in her spouse's death or materially contributed to 
or hastened his death.  The RO advised the appellant to 
submit available medical records pertaining to the disorders 
the appellant claimed to have contributed to the veteran's 
death.  The RO also advised the appellant to complete and 
submit releases so that the RO could attempt to obtain the 
veteran's treatment records.  In a May 1998 statement of the 
case, the RO notified the appellant of the pertinent law and 
regulations.  After the appellant filed a claim to reopen the 
claim for service connection for the cause of the veteran's 
death, the RO issued a March 2000 statement of the case which 
advised the appellant of the pertinent law and regulations 
and the evidence that was considered in the claim.  These 
communications together with the discussion contained in the 
Board's previous decision should have served to inform her of 
the evidence necessary to substantiate her claim.

The Board finds that the RO fulfilled its duty to assist the 
appellant in obtaining evidence.  The veteran's service 
medical records and death certificate are associated with the 
claims folder.  Review of the record revealed that in May 
1997, the appellant indicated that the veteran had been 
treated by Dr. V.S.M.  The RO determined that any other 
effort to obtain the veteran's treatment records was futile 
and it was reasonably certain that such records did not 
exist, since Dr. V.S.M. had informed the VA in the past that 
his treatment records had been destroyed by a fire in 1983.  
The appellant was informed of this information in the Board's 
1999 decision.

VA has also satisfied any obligation to obtain a medical 
opinion through the Board's May 2001, request for such an 
opinion through the Veterans Health Administration.  This 
medical opinion is associated with the claims folder and the 
appellant was given notice of the opinion and an opportunity 
to respond.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the appellant or aid the Board's inquiry, and would only 
serve to unnecessarily delay a decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board notes that service connection for the cause of the 
veteran's death was previously denied by the Board in January 
1999.  The appellant was notified of this decision and did 
not file a timely appeal.  Thus, this decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
In April 1999, the RO adjudicated the claim for service 
connection for the cause of the veteran's death on a de novo 
basis and determined that service connection for the cause of 
the veteran's death was not warranted.  The RO did not 
consider whether the appellant submitted new and material 
evidence to reopen the claim for service connection for the 
cause of the veteran's death.   

Although the RO has considered the claim for service 
connection for the cause of death solely on a de novo basis, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Only where the Board concludes that new 
and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the Board has found 
that new and material evidence has been submitted, the 
appellant is not prejudiced by its consideration of the new 
and material evidence question in the first instance.

II.  New and Material Evidence

The medical opinions received since the January 1999 decision 
are new since they were not part of the record at the time of 
prior Board decision and are not duplicative.  

The October 1998 and May 2001 opinions are also probative of 
whether the cause or causes of the veteran's death were 
related to service.  This is the specific matter at issue in 
this case.  As noted above, the reason for the denial of 
service connection for the cause of the veteran's death in 
January 1999 was that there was no evidence of a relationship 
between the veteran's cause of death and his period of 
service.  

Since new and material evidence has been submitted, the claim 
is reopened. 

III.  Service Connection for the cause of the veteran's death

The appellant essentially asserts that the veteran incurred 
certain disorders during his captivity as a POW and these 
disorders led to the veteran's death.  The appellant argues 
that the disorders that the veteran incurred while a POW 
included avitaminosis, malnutrition, pellagra, and beriberi 
heart disease and these disorders led to the pulmonary 
tuberculosis which caused the veteran's death.  The appellant 
argues that the veteran's captivity as a POW made him less 
resistant to pulmonary tuberculosis.  She also asserts that 
the veteran was a heavy smoker in service and this led to the 
pulmonary tuberculosis that led to his death.  Lastly, the 
appellant argues that the actual cause of the veteran's death 
was heart sickness and this was mistaken as pulmonary 
tuberculosis.  

Since the veteran was held captive as a POW from May 1942 to 
January 1943, the provisions of 38 C.F.R. § 3.309(c), 
referable to presumptive service connection, are applicable.  
However, pulmonary tuberculosis is not a presumptive disease 
under 38 C.F.R. § 3.309(c).  Thus, that regulation cannot 
serve as the basis for service connection for tuberculosis as 
the cause of death.  The appellant also asserts that the 
veteran incurred avitaminosis, malnutrition, pellagra, and 
beriberi heart disease as a POW, and these disorders led to 
pulmonary tuberculosis.  However, there is no medical 
evidence of record to support this contention.  The service 
medical records do not reflect diagnoses or findings of these 
disorders.  The service medical records indicate that the 
veteran had no defects upon discharge from service in 1946.  
The Board concludes that the preponderance of the evidence is 
against the appellant's claim on this basis.  

The appellant and the veteran's friends, family and service 
comrades indicate that the veteran had pulmonary tuberculosis 
in service and soon after service.  Although the appellant 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record that the appellant herself and the 
veteran's friends and family possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether pulmonary tuberculosis first 
manifested in service or whether the cause of the veteran's 
death was due to a disability incurred in service.  See 
Espiritu, supra.  Thus, these statements are not competent 
evidence that pulmonary tuberculosis manifested in service or 
within three years from service separation.  

Dr. T.N.'s statement contains competent evidence in support 
of service connection on several bases.  First it supports a 
theory that beriberi heart disease was a contributory cause 
of death.  Such disease would be presumptively service 
connected on the basis of the veteran's status as a POW.  The 
statement also supports a theory that the veteran was 
predisposed to his fatal tuberculosis because of malnutrition 
while a prisoner of war.  The Board has a duty to assess the 
credibility of this evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically held that "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

Dr. T.N.'s statement is of limited probative value.  There is 
no indication that Dr. T.N. had direct knowledge of the 
veteran's medical condition in service and or thereafter.  He 
acknowledged that much of his opinion was formed by 
information supplied by the appellant eighteen years after 
the veteran's death and over fifty years after the veteran's 
period of service.  He specifically relied on the appellant's 
report that the veteran had been diagnosed as having heart 
disease, although there is no competent medical evidence of 
such a diagnosis, and the appellant is not competent to 
report such a diagnosis.  

An assessment based on an inaccurate history supplied by a 
lay person is of no probative value.  See Boggs v. West, 11 
Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, or in this case, 
the veteran's spouse, where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993).  The post-
service record fails to show heart disease, or any lingering 
effects from malnutrition while the veteran was a POW.  
However, Dr. T.N's opinion is premised on the assumption that 
the veteran had a long-standing history of heart disease and 
that 

The Board observes that the Court has also held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. 
T.N.'s opinion is speculative and general in that he assumes 
that almost all POW's develop beriberi heart disease; and 
speculates that heart disease was "inadvertently" left off 
the veteran's death certificate, and, without any clinical 
evidence, concludes that the veteran had congestive heart 
disease.  Although the Board is bound to consider Dr. T.N.'s 
opinion, it places relatively little weight of probative 
value on it for these reasons.

Dr. C.K.A.'s opinion was specifically based on a review of 
the veteran's medical records, in addition to the appellant's 
reports of the veteran's medical history, and the opinion of 
Dr. T.N..  Dr. C.K.A.'s opinion is buttressed by his 
specialized knowledge of infectious diseases.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (in evaluating the 
probative value of medical statements, the Board may consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data).  Dr. C.K.A. supported 
his conclusions with reasoning specific to the veteran's 
situation.  Thus his opinions were not general.  They were 
also less speculative, since they were based on the history 
specific to the veteran.  Dr. C.K.A. concluded that the 
veteran's pulmonary tuberculosis was not related to his POW 
status, largely because of the elapse of time between his 
time as a POW and the likely onset of the fatal tuberculosis.  
He further concluded that even if the veteran had heart 
disease, tuberculosis was so overwhelming, that heart disease 
could not constitute a contributory cause of death.  

The appellant also argues that the veteran was a heavy smoker 
in service and this led to the development of pulmonary 
tuberculosis, which in turn led to the veteran's death.  The 
Board notes that the appellant raised this claim after June 
9, 1998, so this claim is analyzed pursuant to 38 U.S.C.A. 
§ 1103.  

Under 38 U.S.C.A. § 1103(a), service connection is prohibited 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  38 U.S.C.A. § 1103(a).  
Service connection may be granted for a tobacco-related 
disability when manifest during service or to the requisite 
degree of disability within any applicable presumptive 
period.  

In the present case, the evidence of record does not 
establish that the pulmonary tuberculosis, claimed by the 
appellant to be a tobacco-related disability, became manifest 
in service or during the applicable presumptive period for 
tuberculosis, which is three years.  Thus, service connection 
for the cause of the veteran's death on the basis that the 
pulmonary tuberculosis was a tobacco-related disability that 
manifested in service is not warranted.

Dr. C.K.A. speculated that if emphysema with a history of 
smoking were corroborated, then emphysema would be considered 
a contributory cause of death.  However, there is no evidence 
that the veteran ever had emphysema, much less emphysema that 
is related to service.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  To that extent only, the appeal 
is granted.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

